CAMPBELL, J.
(dissenting). I think the trial court was right in sustaining the demurrer, for the reason that the complaint utterly fails to allege that the items furnished were reasonably necessary under the particular circumstances for the carrying out of the provisions of the contract. I think this requirement is recognized both in Anderson Lumber Co. v. National Surety Co., 49 S. D. 235, 207 N. W. 53, and in March v. Butler, 53 S. D. 170, 220 N. W. 461. I believe, therefore, that the order should be affirmed.